                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

 JAMES ANDREW LOHNES,

                 Plaintiff,

                         v.                             CAUSE NO.: 2:19-CV-97-TLS-JPK

 OFFICER BROOKS, et al.,

                 Defendants.

                                     OPINION AND ORDER

        James Andrew Lohnes, a prisoner without a lawyer, filed a Motion to Strike Defendants

Response to Plaintiff’s Motion to Enforce Court Order [ECF No. 39] seeking to strike the

Response [ECF No. 32] to his Motion to Enforce Court Order [ECF No. 24]. This motion [ECF

No. 24] has already been ruled upon [ECF No. 35]. Lohnes asserts that counsel has deliberately

misspelled the name of a corrections employee in order to harass him. There is no evidence that

any misspelling was for the purpose of harassing him. Furthermore, Lohnes was not harmed by

the error. The error, if any, had no bearing on this Court’s ruling. Lohnes also asks the Court to

grant his Motion to Enforce Court Order. To the extent that Lohnes is seeking reconsideration of

this Court’s December 4, 2019, Order denying his Motion to Enforce Court Order, the Court

stands by its earlier ruling.

        Accordingly, the Motion [ECF No. 39] is DENIED.

        SO ORDERED on December 17, 2019

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
